Perkins, J.
Petition to change the location of a highway.
Christian and others were the petitioners. Freck remonstrated. The board of commissioners granted the change. Freck appealed to the circuit court. The cause was there tried by a jury, who found in favor of the change. The court ordered the change made. Freck appealed to the Supreme Court.
A bill of exceptions gives the history of the trial in the circuit court.
The only evidence given on the trial was the papers in *321the cause before the commissioners, accompanied by parol proof of notice of the petition for the change. To the giving of these papers, consisting of the report of the viewers, etc., the appellant objected on the ground of incompeteney; but his objection was overruled, and he excepted. This ruling was made one of the grounds of a motion for a new trial, which motion was also overruled. This was error, for which the judgment must be reversed. Kemp v. Smith, 7 Ind. 471; Brown v. McCord, 20 Ind. 270; Hays v. Parrish, 52 Ind. 132; Coyner v. Boyd, ante, p. 166.
The judgment is reversed, with costs. Cause remanded, with instructions to proceed in accordance with this opinion.